Citation Nr: 0000069	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Crohn's disease and its residuals.

2.  Entitlement to service connection for polyneuropathy, 
claimed as polyneuritis, all extremities.

3.  Entitlement to service connection for hypertension to 
include a heart condition.

4.  Entitlement to service connection for conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
February 1970.

This matter arises from July 1997 and October 1998 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  The RO's 
July 1997 decision denied service connection for polyneuritis 
and hypertension, to include a heart condition, and also 
found that the veteran had failed to reopen claims of 
entitlement to service connection for Crohn's disease and for 
a flexion deformity of the right finger.  The veteran 
perfected an appeal of the RO's decision.  

However, during the pendency of the appeal, and before the 
transfer of the case to the Board of Veterans' Appeals 
(Board), the veteran's claim for service connection for a 
right ring finger deformity was allowed, effective June 1985.  
As this constitutes a full grant of the benefit on appeal, 
the issue of whether new and material evidence has been 
submitted to reopen that claim is moot and is no longer 
before the Board for appellate consideration.  See Thomas v. 
Brown, 9 Vet. App. 269, 270, (1996).   

The Board also notes that the veteran's claim for Crohn's 
disease was expanded to include the residuals of Crohn's 
disease, specifically conjunctivitis.  During the October 
1997 hearing, the veteran offered testimony regarding service 
connection for conjunctivitis as a separate issue and the 
hearing officer denied it as a separate claim for 
conjunctivitis on a secondary basis.  The veteran has raised 
this issue throughout his appeal of service connection for 
Crohn's disease, and he has been advised of the applicable 
statutes and regulations.  Thus, the Board will review it as 
a claim for service connection on a direct and secondary 
basis.


FINDINGS OF FACT

1.  In a November 1985 rating decision, a claim of service 
connection for Crohn's disease was denied on the basis that 
the veteran had not incurred the condition during service; he 
failed to appeal that determination.

2.  Evidence received subsequent to the November 1985 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for Crohn's disease. 

3.  A November 1998 statement from the veteran's 
gastroenterologist suggested a link between Crohn's disease 
and military service. 

4.  The service medical records are completely devoid of 
gastrointestinal complaints, clinical findings of 
gastrointestinal distress, and/or diagnosis of Crohn's 
disease.  

5.  The veteran's Crohn's disease was initially diagnosed in 
1978, more than eight years after separation from service.

6.  The service medical records show no evidence of 
peripheral neuropathy, polyneuritis, hypertension, or a heart 
condition during service.

7.  The veteran had two episodes of conjunctivitis in his 
right eye during service; one in January 1966 that was 
diagnosed as allergic, and one in February 1966 that occurred 
with an upper respiratory infection and was of undetermined 
etiology. 


CONCLUSIONS OF LAW

1.  The November 1985 rating decision which denied service 
connection for Crohn's disease is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  New and material evidence has been received since the 
November 1985 rating decision, and the veteran's claim of 
entitlement to service connection for Crohn's disease has 
been reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran's claim of entitlement to service connection 
for Crohn's disease is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

4.  Crohn's disease was not incurred during military service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998). 

5.  Polyneuritis/polyneuropathy was not incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998). 

6.  Hypertension, to include a heart condition, was neither 
incurred in nor aggravated by military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1998). 

7.  Chronic conjunctivitis was not incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

As a preliminary matter, the Board notes that the veteran's 
claim of service connection for Crohn's disease was denied on 
the merits by the hearing officer in October 1998.  
Procedurally, the claim should have been reviewed on the 
basis of whether new and material evidence had been 
submitted.  However, as the veteran's claim has received full 
adjudication, and the veteran has been advised of the 
applicable laws and regulations in a supplemental statement 
of the case, he has not been prejudiced and a remand to 
comply with procedure is unnecessary.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).   

In November 1985, the RO denied the veteran's claim of 
entitlement to service connection for Crohn's disease.  The 
veteran was notified of that determination and failed to file 
an appeal.  Accordingly, the November 1985 rating decision 
became final.  38 U.S.C.A. § 7105(c).  The veteran has now 
requested that his claim be reopened.  The RO denied the 
request to reopen in its July 1997 rating decision, and the 
present appeal ensued.  

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for the Federal 
Circuit (Court) issued a decision which overruled previous 
caselaw and affected the standard of review regarding the 
submission of new and material evidence pursuant to 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  Hodge v. West 155 
F.3d 1356 (Fed. Cir. 1998).  The United States Court of 
Appeals for Veterans Claims further interpreted the Court's 
holding in two recent decisions, Winters v. West, 12 Vet. 203 
(1999); and Elkins v. West, 12 Vet. App. 209 (1999).  The 
statement of the case issued to the veteran in September 1997 
recited the law according to the previous caselaw, and the 
supplemental statement of the case issued in April 1999 
likewise referred to previous caselaw.  However, in view of 
the following decision, the Board finds no prejudice to the 
veteran.  Bernard, 4 Vet. App. at 384 (1993). 

As noted previously, the Court has set forth a three-part 
analysis to be applied when a claim to reopen is presented.  
Winters, 12 Vet. App. at 205-06 (1999); and Elkins, 12 Vet. 
App. at 215-18 (1999).  The first step is to determine 
whether new and material evidence has been presented pursuant 
to 38 C.F.R. § 3.156(a).  If so, there must then be a 
determination whether the claim presented is well grounded 
under 38 U.S.C.A. § 5107(a).  If the claim is not well 
grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

In the instant case, the bulk of the evidence of record 
submitted subsequent to the RO's November 1985 rating 
decision included medical statements of treatment, hearing 
testimony, and a VA examination report.  Of significance, 
however, is a November 1998 statement from the veteran's 
gastroenterologist indicating a relationship between the 
veteran's Crohn's disease and his military service.   

Applying the aforementioned analysis to the evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that it is new and material because 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The new evidence is 
material to the issue of service connection for Crohn's 
disease because it suggests that the condition is related to 
military service.   

Accordingly, the Board concludes that the November 1998 
statement of the veteran's gastroenterologist provides 
sufficient basis to reopen the veteran's claim for 
entitlement to service connection for Crohn's disease and his 
appeal is granted to this extent only.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 1363.

Having reopened the claim, the Board must next determine 
whether it is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-6 (1995); Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step of a merits adjudication.  See Hodge v. West 155 F.3d 
1356 (Fed. Cir. 1998). 

In the instant case, the veteran has established the presence 
of a well-grounded claim, as he has a medical statement 
indicating a nexus between Crohn's disease and military 
service.  38 U.S.C.A. § 5107(a).  Accordingly, the VA's duty 
to assist applies.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
In that regard, the Board finds that the duty to assist has 
been satisfied in this case by the RO's collection of all the 
medical evidence identified by the veteran, and requesting VA 
examinations and accompanying medical opinions regarding the 
veteran's condition as it relates to military service.   

Having found the veteran's claim well grounded, the Board 
will proceed to the merits of the claim.  As previously 
noted, the RO has adjudicated this claim on the merits, and 
issued a supplemental statement of the case advising the 
veteran of the applicable laws and regulations.   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  With 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserted that his Crohn's disease, which was 
diagnosed in either 1978 or 1981, had its onset during 
service.  However, service medical records are completely 
negative for complaints or clinical findings associated with 
any gastrointestinal disorder, including diarrhea.  The 
veteran's separation examination report of January 1970 
showed no evidence of any abnormality with regard to the 
gastrointestinal system.  While it is unquestionable that the 
veteran has Crohn's disease, the issue remains whether it was 
incurred during service.  The private medical records 
indicate that the veteran's Crohn's disease was initially 
diagnosed in 1978 or 1981.  A February 1982 hospital 
admission for resection of the veteran's bowel due to Crohn's 
disease noted that the veteran had a history of "abdominal 
cramping and diarrhea for the past six to seven years, but 
was not diagnosed as Crohn's disease until mid summer 1981."  
The veteran has reported that his initial diagnosis was in 
1978, and medical records from 1989 report a diagnosis in 
1978.  In any case, there is no allegation, nor dispute, as 
to whether a diagnosis of Crohn's disease was rendered prior 
to 1978.  

The veteran has an extensive history of medical problems, 
including hypertension and atherosclerotic heart disease, 
polyneuritis, and severe Crohn's disease, which has required 
surgery in the past.  In November 1998, his 
gastroenterologist submitted a statement indicating that he 
had been treating the veteran since 1990 for Crohn's disease 
and it was his opinion that, after reviewing the veteran's 
service records, "it is as probable as not, [sic] that the 
Crohn's disease and related polyneuropathy and heart 
conditions are linked to his military service."  However, 
the physician provided no further information or explanation 
regarding the basis for his opinion, nor did he explain why 
or how the service records contributed to his belief that the 
Crohn's disease was related to service.  As noted earlier, 
the service medical records are completely negative for any 
indication of a gastrointestinal disorder, and there are no 
medical records of treatment for Crohn's disease until 1982.  
Moreover, even the veteran acknowledges that his initial 
diagnosis was no earlier than 1978, well after separation 
from service.  It appears from the record that the physician 
relied on the veteran's report of history to reach his 
conclusion.  It is well settled that a medical diagnosis 
based upon a veteran's uncorroborated report of history need 
not be accepted by the Board.  Boggs v. West, 11 Vet. App. 
334, 340 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
There is no competent evidence, at least none that is 
credible on its face, pointing to specific manifestations in 
service as representing Crohn's disease.

Nevertheless, the veteran's service representative asserted, 
during an October 1997 RO hearing, that the veteran's single 
episode of allergic conjunctivitis in January 1966 was a 
symptom of Crohn's disease, although it was yet to be 
diagnosed.  There was no testimony from the veteran as to the 
onset of his symptoms, or why he thought his Crohn's disease 
began during service.  Although he had reported in an 
earlier, June 1985 statement, that he had diarrhea during 
service and right after separation from service, there is no 
medical evidence that this represented Crohn's disease or 
even a diagnosed gastrointestinal disorder.  The veteran's 
statements are presumed credible, but as a layperson, he is 
not competent to offer a medical diagnosis that establishes 
incurrence of a disease during service.  See King v. Brown, 5 
Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The Board stresses that although the veteran may 
report symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu, 2 Vet.App. at 495.  In short, the 
veteran does not possess the required medical expertise to 
say that any particular symptoms he had in service, such as 
diarrhea, were manifestations of Crohn's disease. 

Accordingly, the Board concludes that, despite the statement 
from the veteran's gastroenterologist, the preponderance of 
the evidence is against the veteran's claim.  There are 
multiple medical records, particularly from the Social 
Security Administration, which document the presence of the 
veteran's Crohn's disease without describing an etiological 
basis, or offering any evidence to indicate that it developed 
during active duty or was in any way related to military 
service.  

In reaching this conclusion, the Board considered the 
relative weight of the evidence.  In that regard, given that 
the gastroenterologists opinion is questionable on its face, 
the Board finds that there is no evidence of record that is 
in relative equipoise.  Thus, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   

II.  Service Connection for Polyneuropathy/Polyneuritis, 
Hypertension & Heart Disease, and Conjunctivitis

The veteran's claims for service connection are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  That is, the Board finds that the 
August 1997 statement from Dr. Peters, relating the veteran's 
current conjunctivitis to conjunctivitis during service, and 
the November 1998 statement from a private gastroenterologist 
that the veteran's polyneuropathy and heart conditions "are 
linked" to military service, establish well-grounded claims.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  

As noted previously, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  With chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Polyneuropathy/Polyneuritis & Hypertension, Including 
Heart Disease 

In the instant case, the veteran asserts that he has 
polyneuritis and hypertension, to include heart disease, as a 
result of his military service.  As noted previously, his 
private gastroenterologist has submitted a statement 
reflecting his opinion that the veteran's polyneuropathy 
(polyneuritis) and heart conditions are linked to service.  
However, while this medical opinion suffices to establish a 
well-grounded claim, it is not of sufficient weight to 
provide a basis for allowing service connection.  The 
veteran's service medical records are completely devoid of 
complaints or clinical findings regarding polyneuritis, 
painful extremities, elevated blood pressure, chest pains, or 
heart problems.  Indeed, the veteran's separation examination 
report was negative for any clinical abnormalities involving 
the neurological system or cardiovascular system.  The 
medical records associated with the claims file are replete 
with evidence of the veteran's currently diagnosed 
polyneuritis and heart conditions.  However, there is no 
evidence, other than the November 1998 statement from Dr. 
Ismail-Beigi, which relate these conditions to service.  The 
veteran's polyneuritis was initially diagnosed in 1993.  In 
September 1997, a private neurologist submitted a statement 
that he had been treating the veteran for polyneuropathy, and 
it appeared to him that the neuropathy resulted from the 
veteran's Crohn's disease (which is not service-connected).  

The veteran suffered an acute myocardial infarction in July 
1988 and has been subsequently diagnosed as having 
hypertension and atherosclerotic heart disease.  Again, the 
veteran's service medical records are negative for 
hypertension or heart disease, and the cardiologists have not 
linked either condition to service, nor is there any clinical 
medical evidence to substantiate the opinion of Dr. Ismail-
Beigi that a heart condition is linked to service.  

Therefore, the Board reiterates it's preceding finding that, 
despite the opinion of Dr. Ismail-Beigi, the preponderance of 
the evidence weighs against the veteran's claims.  Dr. 
Ismail-Beigi provided no rationale or medical basis for his 
conclusion, nor did he mention a relationship in any of his 
earlier statements between the veteran's service and 
subsequently diagnosed polyneuropathy, hypertension, and 
heart disease.  He referred only to a relationship between 
conjunctivitis and Crohn's disease.  The Board must conclude 
that Dr. Ismail-Beigi's bare assertion is merely that, a 
statement based upon the veteran's report of history without 
a basis in clinical fact.  Particularly in light of the 
paucity of any other medical evidence of record to link 
either condition to service.  See Boggs, 11 Vet. App. at 340.  
The veteran testified during his hearing of October 1997 that 
he suffered pain and dizziness during service and stated that 
he had hypertension during service.  However, he is without 
the competence to offer a medical diagnosis of symptoms he 
perceived to be manifestations of a disability.  Espiritu, 2 
Vet. App. at 494.  

B.  Conjunctivitis

Pertinent to the veteran's claim for conjunctivitis, service 
connection may be granted for disability shown to be 
proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet.App. 439, 448-449 (1995).  

The veteran appears to be claiming eligibility for service 
connection for conjunctivitis on both a direct basis and as a 
secondary condition of Crohn's disease.  As the claim for 
service connection for Crohn's disease had been denied, the 
issue of service connection for conjunctivitis on a secondary 
basis is moot and the Board need not discuss it further.  See 
Thomas v. Brown, 9 Vet. App. 269, 270, (1996).  

With regard to the claim for service connection on a direct 
basis, the Board notes that, while service connection may be 
established for a disability incurred during service, 
particularly chronic disease shown as such in service, with 
subsequent manifestations of the same chronic disease at any 
later date (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), there 
must be medical evidence to show that the disability suffered 
during service is the same disability currently diagnosed.  
In the instant case, the Board finds that the veteran's claim 
for service connection is not supported by the evidence of 
record.  Although the record has many medical references to 
the strong possibility that conjunctivitis can be a 
manifestation of Crohn's disease, there is no medical 
evidence to show that the episodes suffered during service 
are the same as chronic episodes of conjunctivitis reportedly 
beginning in 1993.  While a private physician's August 1997 
statement indicated that conjunctivitis could be a 
manifestation of Crohn's disease, he did not state that the 
condition was caused by, or incurred during service.  His 
reference to multiple episodes of conjunctivitis since the 
1960's was based upon the veteran's report of history; a 
history that has not been corroborated by medical evidence of 
record.  Indeed, there is no record of any episodes of 
conjunctivitis after separation from service until February 
1993, when he initially sought treatment from an 
ophthalmologist.  Moreover, a VA ophthalmologist examined the 
veteran in September 1998, and stated that it was difficult 
to speculate as to the etiology of the veteran's episode of 
conjunctivitis during service.  He noted that the veteran's 
conjunctivitis was noted to be related to Crohn's disease 
since 1993.  The veteran's history was significant for two 
visits to sick bay in January and February 1966 with 
complaints of irritated, red eyes, accompanied by a diagnosis 
of "allergic conjunctivitis" in January and symptoms of an 
upper respiratory tract infection in February with 
conjunctivitis of unknown etiology.  The examiner noted that 
the remainder of the veteran's service medical records were 
without reference to ocular disease.  The VA examiner offered 
a diagnosis of very mild conjunctivitis, bilaterally, with no 
treatment indicated.  He further stated that given the 
veteran's history, the episodes of conjunctivitis in the 
recent years (1990's) were probably related to the Crohn's 
disease.  With regard to the episodes during service, he 
stated that given that the conjunctivitis is one of the most 
common diagnoses/complaints seen in treatment of the eye, is 
usually benign, and has many causes, viral in particular, it 
would be "totally impossible" to offer an opinion as to 
etiology of the service episodes.  

The Board acknowledges the statement of Dr. Ismail-Beigi, 
that the veteran's multiple attacks of conjunctivitis had 
coincided with flare-ups of Crohn's disease since the early 
1990's, and as previously noted, the statement of a private 
physician that the in-service episodes of conjunctivitis 
could have been the result of Crohn's disease, even though 
the disease was not diagnosed until 1978.  Nevertheless, 
these statements go to support a finding that the veteran's 
conjunctivitis is related to flare-ups of his Crohn's 
disease.  They do not serve to link the conjunctivitis to 
service directly.  And, as discussed previously at length, 
service connection for Crohn's disease is not warranted.  
Thus, service connection for conjunctivitis on other than a 
direct basis is not for consideration.  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
conjunctivitis is denied.

C.  Conclusion

In summary, the Board finds that the weight of the evidence 
against the veteran's claims is overwhelming in contrast to a 
single doctor's statement, that is not supported by other 
medical evidence of record.  

Accordingly, as the preponderance of the evidence is against 
the veteran's claims, entitlement to service connection for 
polyneuropathy/polyneuritis, for hypertension, to include a 
heart condition, and for conjunctivitis, must be denied.  It 
follows that, as the evidence of record is not in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   



ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for Crohn's disease is 
reopened; to that extent only, the appeal is granted.

Entitlement to service connection for Crohn's disease is 
denied.  

Entitlement to service connection for polyneuropathy, claimed 
as polyneuritis, all extremities is denied.

Entitlement to service connection for hypertension, to 
include a heart condition, is denied.

Entitlement to service connection for conjunctivitis is 
denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

